Pope, Judge.
Malcolm Douglas Calloway brings this appeal from his conviction of burglary. The sole enumeration on appeal cites as error the trial court’s refusal to grant a mistrial following allegedly improper and prejudicial testimony by a state’s witness as to another crime. The testimony complained of was given by the arresting officer. In response to a question as to his activities on the day the *512subject crime occurred, he testified, “We had received a call from another police officer that was involved [in] a shoplifting case at the Majik Mart. Later on, at the time I received another call that gave out a description of the same guy that was involved at the — well, a suspect that was involved at the Majik Mart, that had [committed] a burglary. And by that time I started combing the area trying to find the suspect.” The officer then identified appellant as the person who matched the description. Appellant objected to this testimony, and the trial court instructed the jury to disregard any reference to appellant’s being a possible suspect in some other venture. Appellant’s subsequent motion for mistrial was denied.
Decided February 22, 1983.
H. Haywood Turner III, for appellant.
William J. Smith, District Attorney, Michael D. Reynolds, Assistant District Attorney, for appellee.
In our view, the evidence objected to was material and relevant to explain the conduct of the witness in seeking and arresting appellant. Evidence which is otherwise admissible does not become inadmissible simply because it incidentally puts the appellant’s character in issue. Moss v. State, 144 Ga. App. 226 (1) (240 SE2d 773) (1977). Even assuming that the officer’s remarks were improper, this testimony was not so prejudicial that the curative instructions given by the trial court were ineffective. Thus, the trial court did not abuse its discretion in denying appellant’s motion for mistrial. See Spraggins v. State, 240 Ga. 759 (2) (243 SE2d 20) (1978); see also Clark v. State, 159 Ga. App. 136 (1) (282 SE2d 752) (1981).

Judgment affirmed.


Deen, P. J., and Sognier, J., concur.